TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00680-CV



         Ray Himel, Individually; RNL, Inc.; and Gulf Coast Boats, Inc., Appellants

                                                  v.

                      Ronnie Bertagna and Dorothy Bertagna, Appellees



   FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
       NO. 05-0869, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint motion asking this Court to abate the appeal while they

are engaging in settlement negotiations. We grant the motion and abate the appeal until November

7, 2007. If the settlement has been finalized by that date, the parties are instructed to file a motion

to reinstate and dismiss the appeal in accordance with their settlement agreement. If the parties have

not finalized their settlement by that date, they are instructed to file a report informing this Court

about the status of the appeal and requesting an extension of the abatement.
                                           __________________________________________
                                           W. Kenneth Law, Chief Justice


Before Chief Justice Law, Justices Puryear and Henson


Abated


Filed: September 7, 2007




                                              2